 1   Kaspar J. Stoffelmayr (pro hac vice)
     kaspar.stoffelmayr@bartlitbeck.com
 2   Katherine M. Swift (pro hac vice)
 3   katherine.swift@bartlitbeck.com
     Sharon Desh (pro hac vice)
 4   sharon.desh@bartlitbeck.com
     Sten A. Jernudd (pro hac vice)
 5   sten.jernudd@bartlitbeck.com
     BARTLIT BECK LLP
 6
     54 West Hubbard Street
 7   Chicago, IL 60654
     Telephone: 312. 494.4400
 8   Facsimile: 312.494.4440

 9   Alex J. Harris (pro hac vice)
     alex.harris@bartlitbeck.com
10
     1801 Wewatta Street, Suite 1200
11   Denver, CO 80202
     Telephone: 303.592.3100
12   Facsimile: 303.592.3140

13   Attorneys for Defendant WALGREEN CO.
     (Additional counsel listed on signature page)
14

15                                  UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18

19                                                             Civil Case No.: 3:18-CV-07591-CRB
20
      CITY AND COUNTY OF SAN FRANCISCO,
21                                                             NON-STAYED DEFENDANTS’
      et al.,
                                                               MOTION TO STAY
22
             Plaintiffs,
23                                                             Honorable Charles R. Breyer
             v.
24                                                             Hearing Date:        TBD
      PURDUE PHARMA L.P., et al.
25

26           Defendants.

27

28


                                       NON-STAYED DEFENDANTS’ MOTION TO STAY
                                                CASE NO. 3-18:CV-07591
 1          On August 9, Plaintiff, along with Defendants AmerisourceBergen, Cardinal, McKesson,
 2   Johnson & Johnson and its subsidiary Janssen Pharmaceuticals Inc. f/k/a Ortho-McNeil-Janssen
 3   Pharmaceuticals, Inc. and Janssen Pharmaceutica, Inc., as well as its former affiliate Noramco, Inc.
 4   (collectively “Stayed Defendants”) filed their fourth settlement update (“Settlement Update”). See Doc.
 5   616. The Settlement Update informed the Court that the MDL Plaintiffs’ Executive Committee, several
 6   State Attorneys General, and the Stayed Defendants recently “announced agreement on terms of
 7   proposed nationwide settlements to resolve the opioid-related claims of states and their political
 8   subdivisions.” Id. at 1. At the same time, however, the Settlement Update made clear that those
 9   agreements remain “proposed settlements,” which, if ever, may not be implemented until April 2022,
10   and must satisfy several conditions before they can become final. See id. at 2, 3. The settlements are
11   contingent on the discretionary decisions of each state, political subdivision, and the Stayed Defendants.
12   See id. at 2, 3. In fact, the Settlement Update and the proposed settlements themselves make clear that
13   these agreements may never be implemented, but that will not be known until the February 1, 2022,
14   “reference date”—after the close of fact and expert discovery under the current schedule. Id. at 3.
15          Under these circumstances, the undersigned Non-Stayed Defendants 1 seek a stay of all discovery
16   and all case deadlines until such time as either (1) the proposed nationwide settlements are implemented,
17   or (2) the proposed settlements both fail to reach critical mass and the current partial stay is lifted,
18

19

20

21
     1
      The undersigned Non-Stayed Defendants include Allergan plc; Allergan Finance, LLC; Allergan Sales,
22   LLC; Allergan USA, Inc.; Anda, Inc.; Endo Pharmaceuticals Inc.; Endo Health Solutions Inc.; Par
23   Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc.; Cephalon, Inc.; Teva Pharmaceuticals, USA,
     Inc.; Teva Pharmaceutical Industries, Ltd.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma,
24   Inc., f/k/a Watson Pharma, Inc.; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC; Warner Chilcott
     Company, LLC; Actavis South Atlantic LLC; Actavis Totowa LLC; Actavis Kadian LLC; Actavis
25   Laboratories UT, Inc., f/k/a Watson Laboratories, Inc.-Salt Lake City; Actavis Laboratories FL, Inc.,
     f/k/a Watson Laboratories, Inc.-Florida; and Walgreen Co. Defendant Allergan plc was formerly known
26
     as Actavis plc and is currently known as Allergan Limited. In filing this motion to stay, it does not
27   waive but rather expressly reserves its objection to the Court’s personal jurisdiction over it. Defendant
     Allergan Finance, LLC was formerly known as Actavis, Inc., which was formerly known as Watson
28   Pharmaceuticals, Inc.

                                                            1
                                         NON-STAYED DEFENDANTS’ MOTION TO STAY
                                                  CASE NO. 3-18:CV-07591
 1   whichever comes first. To proceed otherwise risks duplicative discovery, duplicative trials, and
 2   inconsistent verdicts. 2
 3                                                 ARGUMENT
 4   I.      The proposed nationwide settlements may never be implemented.
 5           As explained in the Settlement Update, the proposed nationwide settlements include a process
 6   for states and political subdivisions to decide whether to participate. There are multiple points in that
 7   process where the settlements may fail and litigation would continue. See Doc. 616 at 2, 3. Within the
 8   first 30 days, each state must decide for itself whether to participate. The Stayed Defendants then decide
 9   whether the number of assenting states constitutes a “critical mass.” If not, the “deal fails and litigation
10   continues.” Id. at 2. Even if enough states join the proposed settlements in that 30-day period, litigating
11   political subdivisions must then decide whether to join in a subsequent 120-day period, and again the
12   Stayed Defendants then decide whether the number of such subdivisions constitutes a “critical mass.” If
13   not, again, the “deal fails and litigation continues.” Id. Further, there are two separate agreements, one
14   with distributor Stayed Defendants, and one with manufacturer Stayed Defendants. If either one of
15   those agreements fails at any point in the process with respect to any Stayed Defendant, litigation
16   continues as to that Stayed Defendant.
17           Political subdivisions around the country have voiced skepticism about whether the settlements
18   will be finalized, and, in some cases, have outright opposed them. For example, counsel for the City of
19   Boston explained to a Massachusetts state court in early August, “We are quite a length of time away
20   from knowing whether that settlement is final, despite the way it’s been reported in the press. It’s more
21   along the lines of a proposed settlement, each state has to decide whether or not it’s going to accept or
22   decline.” Ex. A, 8/2/21 Hr’g Tr. at 65:18-22 (emphasis added); Ex. B, Tinkham Decl. [stating that the
23   “unidentified attorney” in the hearing transcript was Vincent Greene, counsel for the City of Boston].
24   Boston’s counsel works at Motley Rice, a prominent firm on the MDL Plaintiffs’ Executive Committee
25   that negotiated the proposed settlements. See id. Moreover, district attorneys in Philadelphia and
26

27   2
      Counsel for the parties met and conferred about the Non-Stayed Defendants’ Motion to Stay on August
28   20. Plaintiff represented that it would likely oppose the Non-Stayed Defendants’ request for relief.

                                                           2
                                        NON-STAYED DEFENDANTS’ MOTION TO STAY
                                                 CASE NO. 3-18:CV-07591
 1   Allegheny County, home to Pittsburgh, oppose the settlements so strongly that they have filed suit
 2   against the Pennsylvania attorney general, arguing that he cannot relinquish their claims. Ex. C, A
 3   second Pa. district attorney sues AG Shapiro’s office over opioid settlement, Aubrey Whelan and
 4   Catherine Dunn, Philadelphia Inquirer, Aug. 2, 2021.
 5          Even if they manage to clear all of these hurdles, the proposed agreements are not expected to be
 6   final until April 2, 2022. See Doc. 616 at 3 (noting April 2, 2022 effective date). In the meantime, if
 7   either deal fails at any one of the aforementioned points in the implementation process, id. at 2, 3,
 8   “Plaintiffs will request a lift in the stay of Stipulating Defendants in the instant suit.” Id. at 3. Given
 9   this uncertainty, and the broader impact on this case should the settlements fall through, a short stay of
10   all discovery and case deadlines—until the settlements either are finalized or fail—is appropriate.
11   II.    A stay for the settlement implementation period will promote efficiency.
12          Plaintiff seeks to hold all Defendants liable for causing a “public nuisance” and to recover “costs
13   that will be associated with future efforts to abate the public nuisance in San Francisco.” See Doc. 128
14   (First Am. Compl. ¶¶ 886-906). Although the Non-Stayed Defendants strongly dispute liability,
15   Plaintiff seeks to hold them liable for billions of dollars of alleged abatement costs—the same costs for
16   which they would seek to hold the Stayed Defendants liable should the settlements fall through.
17          In light of the uncertainty surrounding the proposed settlements, continuing discovery of these
18   claims during the settlement implementation period between now and April 2022 increases the
19   likelihood of duplicative discovery, duplicative trials, and inconsistent verdicts. Indeed, Plaintiff and the
20   Stayed Defendants already have stated that if the proposed settlements fail, the Court will need “to set
21   discovery and trial dates that are separate and apart from the current schedule such that Plaintiff’s claims
22   against the [currently stayed] Defendants would be tried separately from the claims against the [non-
23   stayed] defendants.” Doc. 435 at 2 (Stipulation and [Proposed] Order to Stay and Sever Proceedings
24   Against Certain Defendants). That would be incredibly inefficient.
25          The cases against the Stayed Defendants and the Non-Stayed Defendants are similar, involving
26   overlapping facts and issues. If the settlements fail, the Stayed Defendants will have the right to conduct
27   their own discovery regarding witnesses, documents, and facts. That additional discovery will cover
28   much of the same territory as the discovery conducted by the Non-Stayed Defendants, just several

                                                            3
                                        NON-STAYED DEFENDANTS’ MOTION TO STAY
                                                 CASE NO. 3-18:CV-07591
 1   months later. Such additional discovery would almost certainly require duplication of effort by the
 2   Court to resolve additional discovery disputes—disputes that could be coordinated and handled once if
 3   the case were stayed in the interim. The additional discovery also likely would impact the cases against
 4   the Non-Stayed Defendants and require their participation. 3 In addition, if multiple trials are necessary,
 5   the Court will have to select multiple juries, which would be tasked with considering overlapping facts
 6   and issues, creating the possibility of inconsistent verdicts, not to mention a waste of judicial and party
 7   resources. The opioid trials that have proceeded thus far have gone on for months. The prospect of one
 8   court holding more than one such trial to multiple juries facing many of the same facts and issues is both
 9   undesirable and completely unnecessary.
10          Now is the time to stay remaining discovery to avoid these possibilities. Depositions of
11   Plaintiff’s witnesses have only just begun (only two Plaintiff’s witnesses have testified so far), and
12   expert discovery is still months away. A stay of the entire case until the proposed settlements are
13   finalized in April 2022, or until the settlements fail in the interim, would not prejudice Plaintiff. To the
14   contrary, if the settlements are not implemented, the stay can be lifted—as Plaintiff already has stated it
15   will seek to have done in that circumstance, Doc. 616 at 3—and the claims against all Defendants can
16   proceed together in one action. In the meantime, prudence requires a stay of the entire case, to prevent
17   having to litigate the case twice.
18                                                  CONCLUSION
19          For these reasons, the undersigned Non-Stayed Defendants respectfully request that the Court
20   stay the entire case until the proposed nationwide settlements are either finalized or they fail.
21

22

23

24
     3
       Plaintiff and the Stayed Defendants raised a similar (albeit lesser) concern regarding duplicative
25   discovery in seeking their own stay in January 2021. They noted that “enormous amounts of additional
     time and resources would be required from the Court and the Parties to continue litigating the claims
26
     against the Severing Defendants and meet the upcoming deadlines while the Parties are simultaneously
27   working to memorialize their settlement agreement.” Doc. 435 at 2. On the current course, the Non-
     Stayed Defendants—and the Court—will necessarily expend significant time and resources. The point
28   here is to avoid the possibility of having to do that twice.

                                                           4
                                          NON-STAYED DEFENDANTS’ MOTION TO STAY
                                                   CASE NO. 3-18:CV-07591
 1   DATED: August 20, 2021              Respectfully submitted,
 2                                        /s/ Katherine M. Swift
 3                                       Kaspar J. Stoffelmayr (pro hac vice)
                                         kaspar.stoffelmayr@bartlitbeck.com
 4                                       Katherine M. Swift (pro hac vice)
                                         kate.swift@bartlitbeck.com
 5                                       Sharon Desh (pro hac vice)
                                         Sharon.desh@bartlitbeck.com
 6
                                         Sten A. Jernudd (pro hac vice)
 7                                       sten.jernudd@bartlitbeck.com
                                         BARTLIT BECK LLP
 8                                       54 West Hubbard Street
                                         Chicago, IL 60654
 9                                       Telephone: 312.494.4400
                                         Facsimile: 312.494.4440
10

11                                       Alex J. Harris (pro hac vice)
                                         alex.harris@bartlitbeck.com
12                                       BARTLIT BECK LLP
                                         1801 Wewatta Street, Suite 1200
13                                       Denver, CO 80202
                                         Telephone: 303.592.3100
14
                                         Facsimile: 303.592.3140
15
                                         Charles J. Stevens (SBN 106981)
16                                       cstevens@gibsondunn.com
                                         Joshua D. Dick (SBN 268853)
17                                       jdick@gibsondunn.com
                                         Kelsey J. Helland (SBN 298888)
18
                                         khelland@gibsondunn.com
19                                       GIBSON DUNN & CRUTCHER LLP
                                         555 Mission Street, Suite 3000
20                                       San Francisco, CA 94105
                                         Telephone: 415.393.8200
21                                       Facsimile: 415.393.8306
22
                                         Attorneys for Defendant WALGREEN CO.
23

24                                       /s/ Karl Stampfl
                                         Donna Welch, P.C. (pro hac vice)
25                                       Timothy W. Knapp, P.C. (pro hac vice)
                                         Karl Stampfl (pro hac vice)
26
                                         KIRKLAND & ELLIS LLP
27                                       300 North LaSalle
                                         Chicago, IL 60654
28                                       Telephone: (312) 862-2000

                                               5
                              NON-STAYED DEFENDANTS’ MOTION TO STAY
                                       CASE NO. 3-18:CV-07591
 1              Facsimile: (312) 862-2200
                donna.welch@kirkland.com
 2              tknapp@kirkland.com
 3              karl.stampfl@kirkland.com

 4              Zachary W. Byer (S.B. #301382)
                KIRKLAND & ELLIS LLP
 5              555 South Flower Street
                Los Angeles, CA 90071
 6
                Telephone: (213) 680-8400
 7              zachary.byer@kirkland.com

 8              Jennifer G. Levy, P.C. (pro hac vice)
                KIRKLAND & ELLIS LLP
 9              1301 Pennsylvania Ave., N.W.
                Washington, DC 20004
10
                Telephone: (202) 879-5000
11              Facsimile: (202) 879-5200
                jennifer.levy@kirkland.com
12
                Attorneys for Defendants
13              Allergan Finance, LLC, Allergan Sales, LLC,
                Allergan USA, Inc. and Specially Appearing
14
                Defendant Allergan plc
15
                /s/ Jaime Dorenbaum
16              Alan R. Ouellette (CA Bar No. 272745)
                Jaime Dorenbaum (CA Bar No. 289555)
17              FOLEY & LARDNER LLP
                555 California Street, Suite 1700
18              San Francisco, CA 94104-1520
                Telephone: (415) 434-4484
19              Facsimile: (415) 434-4507
                aouellette@foley.com
20
                James W. Matthews (pro hac vice)
21              Ana M. Francisco (pro hac vice)
                Katy E. Koski (pro hac vice)
22              FOLEY & LARDNER LLP
                111 Huntington Avenue
23              Boston, MA 02199-7610
                Telephone:    (617) 342-4000
24              Facsimile:    (617) 342-4000
                jmatthews@foley.com
25              francisco@foley.com
                kkoski@foley.com
26
                Attorneys for Defendant Anda, Inc.
27

28

                      6
     NON-STAYED DEFENDANTS’ MOTION TO STAY
              CASE NO. 3-18:CV-07591
 1              /s/ Sean O. Morris
                Sean O. Morris (SBN 200368)
 2              John D. Lombardo (SBN 187142)
                ARNOLD & PORTER
 3                KAYE SCHOLER LLP
                777 South Figueroa Street, 44th Floor
 4              Los Angeles, CA 90017-5844
                Telephone: (213) 243-4000
 5              Facsimile: (213) 243-4199
                sean.morris@arnoldporter.com
 6              john.lombardo@arnoldporter.com
 7              Jeremy T. Kamras (SBN 237377)
                ARNOLD & PORTER
 8                KAYE SCHOLER LLP
                Three Embarcadero Center, 10th Floor
 9              San Francisco, CA 94111
                Telephone: (415) 471-3100
10              Facsimile: (415) 471-3400
                jeremy.kamras@arnoldporter.com
11
                John C. Hueston
12              HUESTON HENNIGAN LLP
                620 Newport Center Dr., Suite 1300
13              Newport Beach, CA 92660
14              Telephone: (949) 229-8640

15              Moez M. Kaba
                Padraic Foran
16              Michael K. Acquah
                HUESTON HENNIGAN LLP
17              523 West 6th Street, Suite #400
18              Los Angeles, CA 90014
                Telephone: (213) 788-4340
19              mkaba@hueston.com
                pforan@hueston.com
20              macquah@hueston.com

21              Attorneys for Defendants Endo Pharmaceuticals Inc.,
                Endo Health Solutions Inc., Par Pharmaceutical,
22              Inc., and Par Pharmaceutical Companies, Inc.

23              /s/ Brent Hawkins
                Brent Hawkins (S.B. # 314266)
24              Zachary Hill (S.B. #275886)
                MORGAN, LEWIS & BOCKIUS LLP
25              One Market, Spear Street Tower
                San Francisco, CA 94105-1596
26              Telephone: (415) 442-1000
                zachary.hill@morganlewis.com
27
                Wendy West Feinstein (pro hac vice)
28              MORGAN, LEWIS & BOCKIUS LLP

                      7
     NON-STAYED DEFENDANTS’ MOTION TO STAY
              CASE NO. 3-18:CV-07591
 1              One Oxford Centre, 32nd Floor
                Pittsburgh, PA 15219-6401
 2              Telephone: (412) 560-7455
                wendy.feinstein@morganlewis.com
 3
                Attorneys for Defendants Cephalon, Inc., Teva
 4              Pharmaceuticals, USA, Inc., Teva Pharmaceutical
                Industries, Ltd., Watson Laboratories, Inc., Actavis
 5              LLC, Actavis Pharma, Inc., f/k/a Watson Pharma,
                Inc., Actavis Elizabeth LLC, Actavis Mid Atlantic
 6              LLC, Warner Chilcott Company, LLC; Actavis South
                Atlantic LLC, Actavis Totowa LLC; Actavis Kadian
 7              LLC, Actavis Laboratories UT, Inc., f/k/a/ Watson
                Laboratories, Inc.-Salt Lake City, and Actavis
 8              Laboratories FL, Inc., f/k/a Watson Laboratories,
                Inc.-Florida
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                      8
     NON-STAYED DEFENDANTS’ MOTION TO STAY
              CASE NO. 3-18:CV-07591
 1                                               ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this document has
 3   been obtained from the above signatories.
 4

 5          Dated: August 20, 2021                        By: /s/ Katherine M. Swift
                                                              Katherine M. Swift (pro hac vice)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         9
                                       NON-STAYED DEFENDANTS’ MOTION TO STAY
                                                CASE NO. 3-18:CV-07591
